MEMORANDUM**
Defendant Darwin Bush appeals the district court’s denial of his motion to suppress. The district court properly concluded that officers had probable cause to search the automobile Bush had driven. In light of the totality of the circumstances, including the nature of the aborted drug transaction and the proximity of the vehicle to the suspects and to bags containing large amounts of cash and a loaded weapon, there was a “fair probability” that officers would find contraband or other criminal evidence in the car. See United States v. Alvarez, 899 F.2d 833, 839 (9th Cir. 1990). This is so even though the officers did not have specific information linking the automobile to the alleged drug conspiracy, as “[d]irect evidence that contraband or evidence is at a particular location is not essential to establish probable cause.” United States v. Angulo-Lopez, 791 F.2d 1394, 1399 (9th Cir.1986).
Alternatively, because the officers encountered a weapon outside the car, they were entitled to perform a protective search of the vehicle to ensure no additional weapons were present. Michigan v. Long, 463 U.S. 1032, 1049, 103 S.Ct. 3469, 77 L.Ed.2d 1201 (1983). The district court did not err by denying Bush’s motion to suppress.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.